 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ANDREW R. ORTIZ; RENE ORTIZ,                      No. 2:18-cv-2479-JAM-EFB PS
      AS TRUSTEE FOR ANDREW R.
11    ORTIZ,
12                       Plaintiffs,                    FINDINGS AND RECOMMENDATIONS
13               v.
14    GATESTONE & CO.
      INTERNATIONAL, INC.,
15
                         Defendant.
16

17

18           This case is before the court on defendant’s motion to dismiss plaintiffs’ complaint for
19   failure to state a claim pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(6) (ECF No. 3)
20   and plaintiffs’ motion for default judgment and/or summary judgment (ECF No. 7).1 As
21   discussed below, defendant’s motion should be granted, and plaintiffs’ motion denied.2
22   /////
23   /////
24
             1
              This case, in which plaintiff is proceeding pro se, is before the undersigned pursuant to
25   28 U.S.C. § 636(b)(1) and Eastern District of California Local Rule 302(c)(21).
26           2
               Because the court determined that oral argument would not be of material assistance to
27   the court, the motions were submitted without appearance and without argument pursuant to
     Eastern District of California Local Rule 230(g).
28
                                                       1
 1   I.     Defendant’s Motion to Dismiss
 2          A.      Rule 12(b)(6)’s Standards
 3          A complaint may be dismissed for “failure to state a claim upon which relief may be
 4   granted.” Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss for failure to state a claim, a
 5   plaintiff must allege “enough facts to state a claim to relief that is plausible on its face.” Bell
 6   Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim has “facial plausibility when the
 7   plaintiff pleads factual content that allows the court to draw the reasonable inference that the
 8   defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
 9   (citing Twombly, 550 U.S. at 556). The plausibility standard is not akin to a “probability
10   requirement,” but it requires more than a sheer possibility that a defendant has acted unlawfully.
11   Iqbal, 556 U.S. at 678.
12          Dismissal under Rule 12(b)(6) may be based on either: (1) lack of a cognizable legal
13   theory, or (2) insufficient facts under a cognizable legal theory. Chubb Custom Ins. Co., 710 F.3d
14   at 956. Dismissal also is appropriate if the complaint alleges a fact that necessarily defeats the
15   claim. Franklin v. Murphy, 745 F.2d 1221, 1228-1229 (9th Cir. 1984).
16          Pro se pleadings are held to a less-stringent standard than those drafted by lawyers.
17   Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam). However, the Court need not accept as
18   true unreasonable inferences or conclusory legal allegations cast in the form of factual
19   allegations. See Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir. 2003) (citing Western Mining
20   Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)).
21          For purposes of dismissal under Rule 12(b)(6), the court generally considers only
22   allegations contained in the pleadings, exhibits attached to the complaint, and matters properly
23   subject to judicial notice, and construes all well-pleaded material factual allegations in the light
24   most favorable to the nonmoving party. Chubb Custom Ins. Co. v. Space Sys./Loral, Inc., 710
25   F.3d 946, 956 (9th Cir. 2013); Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012).
26          B.      Discussion
27          Defendant argues that plaintiffs’ complaint must be dismissed for failure to state a claim
28   because it is devoid of any factual allegations. ECF No. 3-1.
                                                         2
 1           Plaintiffs’ complaint states that they are suing defendant for “defamation of character,
 2   financial harm, harassment, attempt to extort and the [sic] violations of the federal Fair Credit
 3   Reporting Act, § 1681, the federal Fair Debt Collections Practices Act, § 1692, and the California
 4   Fair Debt Collection Practices Act-Rosenthal, § 1788.” ECF No. 1-1 at 5. Plaintiffs’ complaint,
 5   however, does not contain any factual allegations in support of these claims.
 6           As discussed above, to state a claim the plaintiffs must allege sufficient factual content to
 7   allow “the court to draw the reasonable inference that the defendant is liable for the misconduct
 8   alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).
 9   Additionally, plaintiffs must comply with Rule 8(a)(2), which requires a complaint to include “a
10   short and plain statement of the claim showing that the pleader is entitled to relief, in order to give
11   the defendant fair notice of what the claim is and the grounds upon which it rests.” Twombly, 550
12   U.S. at 555 (citing Conley, 355 U.S. at 47). Here, plaintiffs’ complaint contains only a list of
13   claims without any factual allegations, let alone allegations which demonstrate a viable claim for
14   relief. Accordingly, it must be dismissed for failure to comply with Rule 8 and to state a claim
15   upon which relief may be granted. Plaintiffs, however, should be granted leave to amend to
16   afford them an opportunity to allege factual allegations in support of their claims. See Lopez v.
17   Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (district courts must afford pro se
18   litigants an opportunity to amend to correct any deficiency in their complaints).
19   II.     Plaintiffs’ Motion for Default Judgment
20           Plaintiffs have filed a motion appearing to seek either default judgment or summary
21   judgment against defendant. ECF No. 7. Plaintiffs, however, have failed to demonstrate that they
22   are entitled to judgment in their favor.
23           Federal Rule of Civil Procedure 55(a) provides that “[w]hen a party against whom a
24   judgment for affirmative relief is sought has failed to plead or otherwise defend, and that failure is
25   shown by affidavit or otherwise, the clerk must enter the party’s default.” Entry of default against
26   a defendant cuts off that defendant’s right to appear in the action or to present evidence. Clifton
27   v. Tomb, 21 F.2d 893, 897 (4th Cir. 1927).
28   /////
                                                        3
 1             Given that defendant has appeared in this action and filed a motion in response to
 2   plaintiffs’ complaint, entry of default judgment is inappropriate. Plaintiffs also are not entitled to
 3   summary judgment because, as discussed above, their claims must be dismissed for failure to
 4   state a claim. Accordingly, plaintiffs’ motion must be denied.
 5   III.      Conclusion
 6             Accordingly, it is hereby RECOMMENDED that:
 7             1. Defendant’s motion to dismiss (ECF No. 3) be granted and plaintiffs’ complaint be
 8   dismissed for failure to comply with Rule 8 and for failure to state a claim;
 9             2. Plaintiff be granted thirty days from the date of any order adopting these findings and
10   recommendations to file an amended complaint as provided herein; and
11             3. Plaintiffs’ motion for default judgment and/or summary judgment (ECF No. 7) be
12   denied.
13             These findings and recommendations are submitted to the United States District Judge
14   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
15   after being served with these findings and recommendations, any party may file written
16   objections with the court and serve a copy on all parties. Such a document should be captioned
17   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
18   within the specified time may waive the right to appeal the District Court’s order. Turner v.
19   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
20   DATED: August 8, 2019.
21

22

23

24

25

26

27

28
                                                         4
